DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US 2019/0016179 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Yamakawa discloses a pneumatic tire having a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a tire diametrical direction radially extending, comprising:
a tread portion T comprising: 
an edge E extending along an outer end of the tire width direction of the tread portion; and a shoulder area in a vicinity of the edge;

[AltContent: arrow][AltContent: textbox (Sidewall portion and Buttress blocks)][AltContent: oval][AltContent: textbox (Shoulder area)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


a shoulder block 42 provided in the shoulder area; and a second shoulder auxiliary groove 44 – (construed as a shoulder lug groove);
a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion comprising: a buttress area in a vicinity of the edge;
a step 46 – (construed as an annular rib annularly extending along the tire circumferential direction); and a buttress block provided in the buttress area.
And a first outside lug groove positioned at a radially outer side of the annular rib 46, the first outside lug groove extending from the shoulder lug groove without reaching the annular rib; and
[AltContent: textbox (Extending directions not aligned)]
[AltContent: arrow]
[AltContent: arrow][AltContent: rect][AltContent: textbox (First inside lug groove)][AltContent: arrow][AltContent: textbox (Shoulder lug groove)][AltContent: arrow][AltContent: textbox (First outside lug groove)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



a first inside lug groove positioned at a radially inner side of the annular rib 46, the first inside lug groove extending toward a radially outside of the tire diametrical direction without reaching the annular rib, wherein a first extending direction of the first outside lug groove extending from the edge toward the annular rib is not aligned with a second extending direction of the first inside lug groove extending radially outward toward the annular rib.
Regarding claim 4, the first and second extending directions are inclined in different directions, see below.
[AltContent: arrow][AltContent: textbox (Extending directions are different)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 2, Yamakawa discloses a pneumatic tire having a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a tire diametrical direction radially extending, comprising:
a tread portion comprising: an edge extending along an outer end of the tire width direction of the tread portion; and a shoulder area in a vicinity of the edge; a shoulder block 42 provided in the shoulder area; and a second shoulder auxiliary groove 44 – (construed as a shoulder lug groove); 

    PNG
    media_image3.png
    449
    704
    media_image3.png
    Greyscale

a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion comprising: a buttress area in a vicinity of the edge; a step 46 – (construed as an annular rib annularly extending along the tire circumferential direction); and a buttress block provided in the buttress area.

    PNG
    media_image4.png
    508
    642
    media_image4.png
    Greyscale

a first outside lug groove positioned at a radially outer side of the annular rib 46, the first outside lug groove extending from the shoulder lug groove without reaching the annular rib; and a first inside lug groove positioned at a radially inner side of the annular rib, the first inside lug groove extending toward a radially outside of the tire diametrical direction without reaching the annular rib, wherein at least one of a first extending direction of the first outside lug groove and a second extending direction of the first inside lug groove is inclined with respect to the tire diametrical direction, wherein the first extending direction extends from the shoulder lug groove toward the annular rib, wherein the second extending direction extends radially outward toward the annular rib see above.
Regarding claim 3, Yamakawa discloses a pneumatic tire having a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a tire diametrical direction radially extending, comprising:
a tread portion comprising: an edge extending along an outer end of the tire width direction of the tread portion; and a shoulder area in a vicinity of the edge; a shoulder block 42 provided in the shoulder area; and a second shoulder auxiliary groove 44 – (construed as a shoulder lug groove); 

    PNG
    media_image3.png
    449
    704
    media_image3.png
    Greyscale


a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion comprising: a buttress area in a vicinity of the edge; a step 46 – (construed as an annular rib annularly extending along the tire circumferential direction); and a buttress block provided in the buttress area, see above.

    PNG
    media_image5.png
    514
    623
    media_image5.png
    Greyscale

A first outside lug groove positioned at a radially outer side of the annular rib, the first outside lug groove extending from the shoulder lug groove without reaching the annular rib 46; and a first inside lug groove positioned at a radially inner side of the annular rib, the first inside lug groove extending toward a radially outside of the tire diametrical direction without reaching the annular rib, wherein the first outside lug groove and/or the first inside lug groove is bent with respect to the tire circumferential direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2019/0016179 A1) as applied to claim 1 above, and further in view of Murata (US 2019/0299719 A1 – of record).
Regarding claim 5, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Yamakawa as claimed since: Murata discloses a tire whose buttress portion is provided with a narrow groove 61 – (construed as a sipe). And where such a configuration increases the edge effect of the side block, see [0032].
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Yamakawa does not teach nor reasonably suggest forming a sipe on the buttress block such that: a tip of the sipe closer to the annular rib is closer to the annular rib than a tip of the first outside lug groove and a tip of the first inside lug groove; or wherein the sipe provided on the buttress block extends along the tire diametrical direction, and is arranged in both outer side and inner side of the annular rib.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749